Title: From Alexander Hamilton to Elias B. Dayton, 2 April 1800
From: Hamilton, Alexander
To: Dayton, Elias


          
            Sir,
            New York April 2. 1800
          
          You will in future furnish the Troops at the Union Cantonment with all those Articles specified in the Regulation of the War Office dated the 1. March 1800 under the directions of Colonel Ogden Deputy Quarter Master General whose instructions in relation thereto you are implicitly to follow
          Whatever of the Articles sent and in
          You are to consider yourself as having been authorised by me for whatever articles specified in the above mentioned Regulations you may have furnished antecedent to the first of April, and you will make out your accounts accordingly
          with true considern &
          Mr Dayton—
        